 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELLA W. HORN,                                      No. 2:17-cv-0814 JAM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    EXPERIS US INC., A MANPOWER
      BRAND COMPANY,
15

16                       Defendant.
17

18           Plaintiff Ella Horn is proceeding in this action pro se. This matter was, therefore, referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20           On June 21, 2018, plaintiff filed a motion seeking free access to PACER and CM/ECF—

21   the court’s electronic case filing service—retroactive to January 1, 2018. (ECF No. 21.)

22   Plaintiff’s motion argues that she has “limited funds” and is “unable to pay her current Pacer

23   invoice[.]” (Id. at 2.) Without access to Pacer, plaintiff would be hindered in litigating this action.

24   (Id.)

25           In support of this request, plaintiff’s motion notes that plaintiff is proceeding in forma

26   pauperis under 28 U.S.C. § 1915. (Id. at 1.) Plaintiff’s motion also notes that plaintiff has been

27   granted “Pacer Fee Exempt Status by the Northern District Court of California.” (Id.) Moreover,

28   plaintiff has conferred with defendant and defendant does not oppose plaintiff’s request. (Id.)
                                                        1
 1             The undersigned finds that plaintiff qualifies for a fee exemption as provided by the

 2   Electronic Public Access fee schedule adopted by the Judicial Conference of the United States

 3   Courts. Plaintiff has also demonstrated that a fee exemption is necessary to avoid unreasonable

 4   burdens in litigating this case.

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s June 21, 2018 motion for exempt fee status (ECF No. 21) is granted

 7   retroactive to January 1, 20181;

 8             2. Plaintiff is exempt from fees for PACER in this action2;

 9             3. The Clerk of the Court shall notify the PACER Service Center;

10             4. Plaintiff shall contact the PACER Service Center to establish a PACER account3; and

11             5. Plaintiff’s fee exemption shall remain in effect for 30 days after the termination of this

12   action.

13   Dated: October 11, 2018
14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.pro se\horn0814.pacer.ord2
22

23

24

25   1
         Plaintiff is prohibited from selling and/or transferring data received through this exemption.
26   2
       Plaintiff’s exemption applies only to plaintiff’s online PACER account and not to documents
27   obtained at the Public Counter.

28   3
         Information for contacting the PACER Service Center can be found at: https://www.pacer.gov/.
                                                      2
